Citation Nr: 1740683	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Oakland, California, Regional Office (RO).  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The Board previously considered the claim in May 2016.  The appeal initially included the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension.  The May 2016 Board Decision granted service connection for bilateral hearing loss and tinnitus.  The May 2016 Board Decision also remanded the issue of service connection for hypertension, which was granted by the RO in a February 2017 rating decision.  Therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In May 2016, the Board remanded the claim for service connection for a low back disability for an addendum opinion.

The Board first ordered the AOJ to request records from the Martinez VA Healthcare System and any other VA facilities the Veteran received treatment at from December 1969 until May 1975.  In July 2016, treatment records from the Martinez VA Medical center were obtained and associated with the electronic claims file.  In a November 2016 correspondence, the Appeals Management Center (AMC) certified that there were no more outstanding records for the Martinez VA medical center.

In September 2016, an addendum medical opinion was obtained to determine the etiology of the Veteran's current lumbar spine disability.  The VA examiner opined the Veteran's in-service reports of back pain were acute and transitory.  However, the VA examiner failed to fully address the Veteran's reports of continuity of symptoms in the low back as requested in the May 2016 Board Remand.  In light of this deficiency, a new opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any lumbar spine or low back treatment.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

	If the Veteran provides the necessary information and authorizations, obtain any outstanding clinical records and incorporate them into the electronic claims file.

2.  Obtain all VA treatment records from December 2011 to present and associate them with the electronic claims file. 

3.  After any records requested above have been associated with the electronic claims file, obtain a medical opinion on the etiology of the Veteran's current lumbar spine disability from a physician with expertise in musculoskeletal disabilities.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required.)  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

	The VA examiner should offer the following opinion: Is it at least as likely as not (50 percent or greater probability) that the Veteran's current lumbar spine disability, to include osteoarthritis, had its onset in service or is otherwise related to his active service, or manifest to a compensable degree within one year of separation from service?

The examiner must discuss the in service treatment for back pain (February 1969, April 1969, July 1969, October 1969, November 1969) and the lay testimony of continuous symptoms since service to include the fact that the Veteran filed a claim for back strain in January 1970.

	A rationale should be given for all opinions and conclusions rendered.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




